          Case 2:17-cr-00316-RFB-DJA Document 180 Filed ____FILED
                                                        03/02/21 Page 1____RECEIVED
                                                                         of 2
                                                                   ____ENTERED              ____SERVED ON
                                                                                 COUNSEL/PARTIES OF RECORD



 1                                                                       MAR 2, 2021
 2                                                                          CLERK US DISTRICT COURT
                                                                              DISTRICT OF NEVADA
                                                                     BY:_________________________DEPUTY
 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:17-CR-316-RFB-DJA

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 SERGIO BARAJAS,

12                Defendant.

13         This Court finds Sergio Barajas pled guilty to Count 1 of a 14-Count Criminal
14 Indictment charging him with conspiracy to commit bribery concerning programs receiving

15 federal funds in violation of 18 U.S.C. §§ 371 and 666. Criminal Indictment, ECF No. 1;

16 Change of Plea, ECF No. 178
                           __; Plea Agreement, ECF No.179
                                                       __.
17         This Court finds Sergio Barajas agreed to the imposition of the in personam criminal
18 forfeiture money judgment of $186,025 set forth in the Plea Agreement, the Bill of

19 Particulars, and Forfeiture Allegation One of the Criminal Indictment. Criminal

20 Indictment, ECF No. 1; Bill of Particulars, ECF No. 25; Change of Plea, ECF No. 178
                                                                                   __; Plea
21 Agreement, ECF No.179
                      __.
22         The in personam criminal forfeiture money judgment is any property, real or
23 personal, which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §

24 666 and 666(a)(1)(B), specified unlawful activities as defined in 18 U.S.C. § 1956(c)(7)(D),

25 or 18 U.S.C. § 371, conspiracy to commit such offenses, and is subject to forfeiture pursuant

26 to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c).

27         This Court finds that Sergio Barajas shall pay an in personam criminal forfeiture
28 money judgment of $186,025 to the United States of America pursuant to Fed. R. Crim. P.
           Case 2:17-cr-00316-RFB-DJA Document 180 Filed 03/02/21 Page 2 of 2



 1   32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. §

 2   853(p).

 3             This Court finds that on the government’s motion, the Court may at any time enter

 4   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 5   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 6   32.2(b)(2)(C).

 7             The in personam criminal forfeiture money judgment complies with Honeycutt v.

 8   United States, 137 S. Ct. 1626 (2017).

 9             THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

10   the United States of America recover from Sergio Barajas an in personam criminal forfeiture

11   money judgment of $186,025.

12             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record and three certified copies to the United States

14   Attorney’s Office, Attention Asset Forfeiture Unit.

15                     March 2
               DATED _____________________, 2021.

16

17

18                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                    2
